DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-23 are pending and have been examined, where claims 1-23 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-23 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “generating, via a trained artificial intelligence (AI) model, a hazard recognition to be assigned to each of the position and label pairs, the AI model trained based on a training data set based on a plurality of images of hazards labeled according to a plurality of hazard types; generating, via the trained AI model, a score to be associated with each of the hazard recognitions;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application.
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11093747.  The conflicting claims are not identical because patent claim 1 requires the additional step of “receiving a plurality of sensor data including one or more image files from a mobile device;”, not required by claim 1.  However, the conflicting claims are not patentably distinct from each other because:
Claim 1 and patent claim 1 recite common subject matter; whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by patent claim 1, and whereby the elements of claim 1 are fully anticipated by patent claim 1.

The following table maps current claims to corresponding claims in the patent: 
Current Claims
Patent Claims
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19


All claims will be indicated rejected because independent claim 1 is double patently rejected. 

 [4]	Allowable Subject Matter
Claims 1-23 are allowable / patentable if applicant overcome double patenting rejections. 

Billman (US 20140132409) discloses a computer-implemented method of identifying hazards, the method comprising:
receiving a plurality of sensor data including one or more image files from a mobile device (see paragraph 192, the image sensor may be activated by motion sensors to capture video or images, see figure 7D is taken from a phone, paragraph 152, using the camera and/or other sensors, mitigatable items can be identified and stored in a memory of the mobile computing device);
generating one or more position and label pairs (see paragraph 58, collect sensor data such as videos, photos, other images from the property, and locations of hazardous items around the property, again see figure 7D shows location from the fire and indicated with different pixel value, different labels);
assigning a hazard recognition to each of the position and label pairs (see figure 7C, zone 1 and zone 2 are the label pairs, and the yards distance indicates the position from the house); 
assigning a score associated to each of the hazard recognitions (see paragraph 169, an insurance company can provide a multi-tiered interaction with homeowners based on a risk score);
and 
displaying a result comprising: 
one or more image results based on the one or more image files (see figure 7C shows the image taken);
one or more hazard recognitions, the one or more hazard recognitions associated with at least one of the one or more image results (see figure 7D, are displayed); and
one or more scores associated to each of the hazard recognitions (see figure 10A, “Assessment” and see paragraph 169, an insurance company can provide a multi-tiered interaction with homeowners based on a risk score).
Billman is silent in disclosing generating one or more position and label pairs based on the plurality of sensor data; raining an artificial intelligence (AI) model based on a training data set wherein the training data set comprises a plurality of images of hazards labeled according to a plurality of hazard types; generating, via the trained AI model a hazard recognition to be assigned to each of the position and label pairs; and generating, via the trained AI model, a score to be associated with each of the hazard recognitions. However, Billman teaches showing locations from the fire and indicating with different pixel value and different labels (see figure 7C) which suggests the information must rely on image data information. 
Zhang “Wildland Forest Fire Smoke Detection Based on Faster R-CNN using Synthetic Smoke Images” discloses generating, via a trained artificial intelligence (AI) model, a hazard recognition to be assigned to each of the position and label pairs, the AI model trained based on a training data set based on a plurality of images of hazards labeled according to a plurality of hazard types (see figure 7, simulative smoke + forest background, Real smoke + forest background, real forest smoke images, see figure 7, faster R-CNN includes an object detection component and classification component, the classification includes categories includes from above forest background, Real smoke + forest background, real forest smoke images which reads on hazard types, see figure 5d, shows the location of the smoke / fire using a bounding box, and figure 6 below, shows test images of smoke, fire in forest, smoke with forest); 

    PNG
    media_image1.png
    215
    684
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    170
    697
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    152
    688
    media_image3.png
    Greyscale
.
generating, via the trained AI model, a score to be associated with each of the hazard recognitions (see table 1, the simulative smoke + forest background, Real smoke + forest background, real forest smoke images are the plurality of images that are recognized under fire or smoke, note: the limitation does not recite of different hazard types).
Zhang is silent in disclosing one or more image results based on the one or more image files; one or more hazard recognitions, the one or more hazard recognitions associated with at least one of the one or more image results and a plurality of different hazard types; and one or more scores associated to each of the different hazard types of the hazard recognitions.

Barish (US 2008/0243539) discloses hazard recognition is assigned based on a user’s personal data including age, health, vision, physical mobility, personal medical information and conditions, or a combination thereof (see paragraph 50, associating a first health information with a journal article based on a classification parameter; and assigning a teaching rating to the health information, a classification parameter a disease, a sign, a symptom).

Kim (US 20150030203) discloses applying a recognition filter to each pair of the one or more position and label pairs (see figure 2, 220 to 230 is a filtering process using gradients); and generating one or more filtered label and position pairs (see figure 2, 240 shows labeled pixels with their locations).

Kim, Barish, Billman and Zhang, taken alone or in combination with each other, are silent in disclosing all the limitations of claim 1. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 9/20/22